           Case 1:18-mc-00057-LJO-EPG Document 22 Filed 02/11/19 Page 1 of 1

 1

 2                                IN THE UNITED STATES DISTRICT COURT

 3                                   EASTERN DISTRICT OF CALIFORNIA

 4   IN RE U.S. DEPARTMENT OF JUSTICE                     CASE NO. 1:18-MC-00057-LJO-EPG
     MOTION TO COMPEL FACEBOOK TO
 5   PROVIDE TECHNICAL ASSISTANCE IN                      ORDER APPROVING DOCUMENTS 13, 14, 15,
     SEALED CASE, OPINION ISSUED IN OR                    16, 17, AND 17-1 FOR FILING UNDER SEAL
 6   ABOUT SEPTEMBER 2018

 7
            IT IS HEREBY ORDERED that pursuant to Local Rule 141, Documents 13, 14, 15, 16, 17, and
 8
     17-1 are approved for filing under seal ex parte until further order of the Court.
 9

10
     IT IS SO ORDERED.
11
        Dated:     February 11, 2019                          /s/ Lawrence J. O’Neill _____
12                                                 UNITED STATES CHIEF DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      ORDER                                               1
30
